DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 7/29/2019.  An initialed copy is attached to this Office Action.

Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.

Response to Amendment
The amendment to the Specification, Abstract and to Claims 1-18, filed 07/29/2019, are acknowledged and accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  
dashes (-) should be removed from Claims 1 and 7
limitation states “of a pupil image mirrored at .
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., (Li hereafter) (WO 2008/052405 A1), of record.
With respect to Claim 1, Li discloses a method for improving the resolution or the signal-to-noise ratio of a laser scanning microscope (11, Figure 1) by means of image inversion interferometry (Page 8, paragraph 4), in which a pupil beam (312a, Figure 8c) in an interferometer branch (Figure 8 (which includes 8a-8d)) is mirrored at least once in order to make wavefronts (1, Figure 4a) of a pupil image (Figure 8a) mirrored at least one axis (see Figure 8a) and of an unmodified pupil image (see Figure 8a) of another interferometer branch interfere (see Figure 8a), including the steps of: 
- coupling (301, 302 couples the beams, Figure 8a) the pupil beam (312a, Figure 8c) coming from the laser scanning microscope (11, Figure 1) into a common path interferometer (5132, Figure 8a),
 - splitting the area of a pupil (303, Figure 8a) from the pupil beam (312a, Figure 8c) along a defined axis (y2, Figure 6) that is lateral to an optical axis (AX, Figure 1) of the collimated beam (beams coming from 511, Figure 3) into two complementary portions P (see Figure 8a) and Q (see Figure 8a) of the pupil under the production of two partial beams (303, Figure 8a) that are guided in mirror symmetric fashion (see Figure 8a) along the common path interferometer (5132, Figure 8a) as two interferometer branches aligned lying opposite one another along the optical axis and that are separately supplied to at least one beam deflection means by way of total-internal reflection, 
- making the light of the interferometer branches interfere (plurality of diffraction orders can be made to overlap and interfere by the
diffraction orders-combining system 513, Figure 3; see also Page 10, paragraph 6) at a partly transmissive beam splitter layer (513, Figure 3) after the at least one beam deflection (see Figure 8a), wherein light of the one interferometer branch, transmitted by means of the beam splitter layer (513, Figure 3), and reflected light of the other interferometer branch (see Figure 8a), and vice versa (see Figure 8a), form a combination of wavefronts (1, Figure 4a) of a first portion P (see Figure 8a) with a second portion Q (see Figure 8a and term "prism interferometer" (5132, Figure 8a), complementary to the first portion P, of the pupil, and vice versa, such that constructive interference C (see Page 9, paragraph 3) and destructive interference D (5, Figure 1; see also Page 9, paragraph 3) of the wavefronts (1, Figure 4a) are producible (Page 9, paragraph 2) from the two different portions P and Q of the pupil (303, Figure 8a).

    PNG
    media_image1.png
    415
    359
    media_image1.png
    Greyscale

With respect to Claim 2, Li further discloses wherein splitting the pupil beam (312a, Figure 8c) into complementary portions P and Q of the pupil in the common path interferometer (5132, Figure 8a) is realized by means of a double wedge prism (301, 302, Figure 8a) such that one of the two complementary portions P or Q is respectively guided in separate wedge prisms (612, Figure 11c) as interferometer branches (see branches in Figure 11c) with at least one internal reflection (occurring in 610, Figure 11c) and the interference of the internally reflected light of the interferometer branches is brought about at a contact area (see Figure 11c), coated (paragraph 4, Page 7) with the partly transmissive beam splitter layer (513, Figure 3), of the wedge prisms (301, 302, Figure 8a), wherein light of the one wedge prism (301, Figure 8a), transmitted by the beam splitter layer (513, Figure 3), is superposed on reflected light of the other wedge prism (302, Figure 8a) and reflected light of the one wedge prism (301, Figure 8a) is superposed on transmitted light of the other wedge prism (302, Figure 8a) and wavefronts (1, Figure 4a) of the first portion P (see Figure 8a) are made to interfere in constructive and destructive fashion (see Page 9, paragraph 3) with those of the second portion Q (see Page 9, paragraph 3) such that the beam splitting of the pupil (312a, Figure 8c) is used to make the wavefronts (1, Figure 4a), mirrored with respect to one another, from portions P and Q interfere (see Page 9, paragraph 3).
With respect to Claim 3, Li further discloses wherein light that emerges from a hypotenuse face (301a, Figure 8a) of at least one of the wedge prisms (301, Figure 8a) as interfering components (see Figure 8a) of light of the one interferometer branch (Figure 8 (which includes 8a-8d)) that was reflected at the beam splitter layer (513, Figure 3) and of light of the other interferometer branch (Figure 8 (which includes 8a-8d)) that was transmitted is evaluated.
With respect to Claim 4, Li further discloses wherein the intensity is detected after the interfering light has emerged from the at least one hypotenuse face, a detector (808-807, 813-810, Figure 13) in a conjugate pupil (806, 809, Figure 13) being used to this end.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 5, though Li (WO 2008/052405 A1) discloses “the method as claimed in claim 3,” Li fails to teach or suggest the aforementioned combination further comprising “wherein, following the emergence of the interfering light from at least one of the hypotenuse faces of the wedge prisms of the double wedge prism, the interfering light from the second portion Q of the conjugate pupil is folded open to form the entire image with the first portion P by means of at least one further double wedge prism, which is opposite the at least one hypotenuse face and disposed downstream thereof, with a hypotenuse face aligned parallel thereto.”
With respect to Claim 6, though Li (WO 2008/052405 A1) discloses “the method as claimed in claim 3,” Li fails to teach or suggest the aforementioned combination further comprising “wherein, following the emergence of the interfering light from the hypotenuse faces of the wedge prisms (301, 302, Figure 8a) of the double wedge prism, the interfering light from respectively one portion U+Tx+R+Sx or T-Ux+S-Rx of the conjugate pupil, which has interfered, is split into two quarter portions .U+Tx+Ry+Sxy and R+Sx-Uy-Txy or T-Ux+Sy-Rxy- and S-Rx-Ty+Uxy in each case, guided in one of the further double wedge prism within the meaning of a common path interferometer (5132, Figure 8a) and superposed in constructive and destructive fashion by means of respectively one further double wedge prism, which is arranged with parallel small leg faces rotated through 90° with respect to the respective hypotenuse face of the wedge prism, such that four quarters of further conjugate pupils, which can be composed to make a full pupil image and which have each been made to interfere differently with all quarter portions R, S, T, U, emerge at the hypotenuse faces of the further double wedge prisms.”
With respect to Claim 7, though Li (WO 2008/052405 A1) discloses “the method as claimed in claim 1,” Li fails to teach or suggest the aforementioned combination further comprising “wherein 
- splitting the pupil beam (312a, Figure 8c) into complementary portions P and Q of the pupil in the common path interferometer (5132, Figure 8a) is realized by means of a double wedge prism, 
- guiding respectively one of the two complementary portions P or Q of the pupil as interferometer branches is implemented in separate wedge prisms, wherein an Amici-type roof prism is used in place of at least one of the wedge prisms, said roof prism, for the purposes of forming the wedge prism, being complemented with a complementary prism (but being separated therefrom by an air gap, and 
- inverting the complementary portions P and Q is carried out as a rotation in the at least one roof prism by means of two internal reflections of the portions P or Q at roof edges of the one roof prism, and 
- interfering of the light of the at least one of the interferometer branches, reflected twice internally, is implemented at a contact area of the wedge prisms coated with a partly transmissive beam splitter layer (513, Figure 3), wherein twice reflected light of the one roof prism is superposed on transmitted light of the other wedge prism such that the beam splitting of the pupil leads to the interference of wavefronts (1, Figure 4a), rotated through 180° with respect to one another, of the portions P and Q of the pupil.”
With respect to claim 8, this claim depends on claim 7 and is allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        May 12, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 19, 2022